Citation Nr: 1747490	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  10-42 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable disability rating for a skin disability affecting the bilateral feet (palmoplantar pustulosis).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1995 to April 2002.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In July 2015, the Veteran testified at a videoconference hearing before a Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  

The Board remanded the Veteran's claim in February 2016 for additional development.  The case is now again before the Board for further appellate consideration.

In September 2017, the Veteran was notified that the VLJ who conducted his July 2015 hearing was no longer employed at the Board.  The Veteran was afforded an opportunity to attend an additional, optional Board hearing, but declined in an October 2017 letter and requested the Board proceed with its adjudication of his claim.

The record before the Board consists of electronic records within the Veterans Benefits Management System.


FINDING OF FACT

Throughout the period of the claim, the Veteran's bilateral foot skin disability affected at least 5 percent, but less than 20 percent of the entire body; it did not affect 20 percent or more of the entire body or exposed area, and did not require systemic therapy in the form of systemic corticosteroid treatment or other immunosuppressive drugs for a total duration of six weeks or more during any 12-month period.



CONCLUSION OF LAW

Throughout the period of the claim, the criteria for a 10 percent initial rating, but not higher, for the Veteran's bilateral foot skin disability, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. § 4.118, Diagnostic Codes (DCs) 7806, 7813 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2015), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

The record reflects that the Veteran's service treatment records, VA treatment records, and private treatment records have been obtained, to the extent they have been identified by the Veteran.  The Veteran has also been afforded appropriate VA examinations in relation to his claim.

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to further substantiate his claim.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the Veteran's claim.

General Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 3.321 (a), 4.1 (2017).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2017).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2015); 
38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2017) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review.

The Veteran's bilateral foot skin disability, diagnosed as dermatitis, is rated under 38 C.F.R. § 4.118, DC 7806.  Although the Veteran's condition has also been diagnosed as tinea pedis, DC 7813 provides that this condition should also be rated under DC 7806.  Under DC 7806, a 10 percent rating is warranted where the skin condition affects at least 5 percent, but less than 20 percent, of the entire body or exposed area, or where intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than 6 weeks during the prior 12-month period.  A 30 percent rating is warranted where 20 to 40 percent of the entire body or exposed area is affected or where systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of 6 weeks or more, but not constantly, during the prior 12-month period.  A 60 percent rating is warranted where more than 40 percent of the entire body or exposed area is affected, or where constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs are required during the prior 12-month period.

The Veteran was afforded a VA contract examination in November 2008.  The examiner noted the Veteran was using a topical anti-fungal spray daily, and stated that the skin lesion coverage relative to the whole body was 1 percent.

The Veteran was afforded an additional VA examination in October 214.  The examiner indicated the Veteran's condition affected at least 5 percent, but less than 20 percent, of the entire body.  He also indicated the Veteran had used topical creams over the prior 12 months, but had not used systemic corticosteroids or other immunosuppressive medications.

In September 2016, a private dermatologist completed a VA Disability Benefits Questionnaire (DBQ).  The dermatologist indicated the Veteran had been treated with oral or topical medications for 6 weeks or more in past 12 months, but not constantly, to include antihistamines and topical corticosteroids.  However, the examiner indicated the Veteran had not been treated with systemic corticosteroids or immunosuppressive retinoids.  He further indicated the Veteran's condition covered less than 5 percent of the exposed area, but provided no response as to the percentage of the entire body affected.

Upon a review of the foregoing, the Board first notes that the percentage of the Veteran's entire body and exposed area affected by his service-connected skin condition appears to have fluctuated during the period of the claim.  Having resolved all reasonable doubt in favor of the Veteran, however, the Board has determined the October 2014 VA examiner's finding of coverage of at least 5 percent, but less than 20 percent of the entire body, supports assignment of an initial 10 percent rating throughout the entire period of the claim.

However, upon a thorough review of the record, there is no evidence that 20 percent or more of the entire body or exposed area have been affected, or that systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more during any 12-month period.  Accordingly, the Board finds a rating higher than 10 percent is not warranted.

With regard to the Veteran's use of corticosteroids, the Board notes that in a recent decision, the United States Court of Appeals for the Federal Circuit determined that "[n]othing in DC 7806 displaces the accepted understandings of systemic therapy and topical therapy to permit a topical therapy that affects 'only the area to which it is applied' to count as a systemic therapy under that code."  Johnson v. Shulkin, 862 F.3d 1351, 1355 (Fed. Cir. 2017).  The Federal Circuit proceeded to find that the use of topical corticosteroids did not automatically mean systemic therapy because DC 7806 distinguished between systemic and topical therapy, and that the use of a topical corticosteroid could be considered either systemic therapy or topical therapy based on the factual circumstances of each case.  Id. at 1355-56.  In this case, the Board has deferred to the findings by a VA examiner in October 2014 and a private dermatologist in September 2016, discussed above, that the Veteran had not been treated with systemic therapy, to include corticosteroids or other immunosuppressive drugs.
 
The Board also notes there has been some confusion as to the proper diagnosis of the Veteran's condition.  Specifically, the October 2014 examiner provided a diagnosis of palmoplantar keratoderma, and this diagnosis was referenced by the Veteran's VA physician, Dr. J.M., in a September 2015 letter.  While the private dermatologist's September 2016 report provided diagnoses of dermatitis and tinea pedis, laboratory results accompanying his report indicated the presence within the dermis of cysts lined by epithelium filled with "orthokeratotic" cells.  Under these circumstances, in an abundance of caution, the Board has assessed the Veteran's condition under 38 C.F.R. § 4.118, DC 7824, which is applicable to diseases of keratinization.  However, a rating higher than 10 percent under DC 7824 requires either generalized cutaneous involvement or systemic manifestations and intermittent systemic medication such as immunosuppressive retinoids, for a total duration of 6 weeks or more.  (Emphasis added.)  Again, upon review, there is no evidence in the record of treatment with systemic medication.  As such, a rating higher than 10 percent is not warranted under 7824.

The Board briefly acknowledges the assertion by the Veteran's representative at his July 2015 hearing that the Veteran's condition should be assessed under 38 C.F.R. § 4.71a, DC 5284, which is applicable to "other" foot injuries.  However, the Board notes that "where a condition is specifically listed in the Rating Schedule, rating by analogy is not appropriate. . . . Instead, a listed condition should be rated under the [DC] that specifically pertains to it."  See Copeland v. McDonald, 27 Vet. App. 333, 336 (2016) (holding that where the Board properly considered whether increased evaluations were warranted under DCs 5276 and 5280 for the claimant's bilateral pes planus with hallux valgus, rating by analogy under DC 5284 was not permitted.)  Because, in this case, the Veteran's dermatitis, tinea pedis, and keratoderma, if present, are directly contemplated by DCs 7806, 7813, and 7824, the Board finds an evaluation under DC 5284 is not permitted.

The Board further acknowledges statements by the Veteran, his spouse, and fellow service members to the effect that his foot condition has caused severe and debilitating pain.  In this regard, the Board again notes that a condition listed in the Rating Schedule must be rated under the DC that specifically pertains to it.  See Copeland v. McDonald at 336 (2016).  Thus, the Veteran's service-connected condition is rated under DCs 7806, 7813, and 7824, which do not include rating criteria based upon pain.  The Board notes that while claimants may be entitled to a 10 percent rating for painful motion under 38 C.F.R. § 4.59, such a rating is assigned only where no compensable rating is warranted under the DC applicable to the disability in question.  Thus, because the Veteran has been granted a compensable rating under DC 7806, no additional rating based upon pain is warranted.

Finally, the Board has considered whether an inferred claim for a total rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU rating when the issue is raised by an assertion or is reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  In this case, the record shows the Veteran was working part-time at the time of his July 2015 hearing, and there is no indication in the record that he has discontinued his employment.  Further, the Veteran has not contended he is prevented from obtaining and maintaining any substantially gainful employment, whether physical or sedentary, consistent with his education and background, due to his service-connected disabilities.  Under these circumstances, the Board has determined that the issue of entitlement to a TDIU has not been raised in this case.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In reaching its decision, the Board has duly considered the benefit-of-the-doubt doctrine, and has applied the doctrine where indicated.







	(CONTINUED ON NEXT PAGE)




ORDER

The Board having determined a 10 percent initial rating is warranted for the Veteran's bilateral foot skin disability throughout the period of the claim, the benefit sought on appeal is granted to this extent, subject to the criteria applicable to the payment of monetary benefits.




____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


